J-S31041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH HOLMES                             :
                                               :
                       Appellant               :   No. 1072 EDA 2022

               Appeal from the PCRA Order Entered April 7, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0124354-1992


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 28, 2022

        Appellant Kenneth Holmes appeals from the Order entered in the Court

of Common Pleas of Philadelphia County on April 7, 2022, denying his serial

petition filed pro se pursuant to the Post Conviction relief Act (PCRA).1 We

affirm.

        On December 16, 1992, following a non-jury trial, Appellant was

convicted of first-degree murder, robbery, conspiracy, and possessing

instruments of crime after he robbed a gas station and shot and killed the

attendant.     N.T., 12/14/92, at 14-16; 12/15/92, 37-123.       The trial court

sentenced Appellant on October 20, 1993, to life imprisonment for the murder

conviction plus concurrent terms of four (4) years to ten (10) years and one

(1) year to two (2) years in prison for the convictions of criminal conspiracy
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S31041-22



and possession of an instrument of crime, respectively. Appellant also was

sentenced to a consecutive term of ten (10) years to twenty (20) years in

prison for the robbery conviction.

      This Court affirmed Appellant’s judgment of sentence on April 28, 1994,

and the Pennsylvania Supreme Court denied his petition for allowance of

appeal on September 20, 1994. See Commonwealth v. Holmes, 435

Pa.Super. 645, 645 A.2d 889 (Pa.Super. 1994), appeal denied, 538 Pa. 666,

649 A.2d 668 (1994).

      From December of 1996, when he filed his first PCRA petition, to 2017,

Appellant unsuccessfully litigated numerous collateral relief and habeas

corpus petitions. On December 20, 2019, Appellant filed the instant PCRA

petition, and on May 11, 2021, the Commonwealth filed a motion to dismiss

the petition. On March 15, 2022, the PCRA court issued its notice of intent to

dismiss the petition pursuant to Pa.R.Crim.P. 907, and on April 7, 2022, the

court denied the petition as untimely.

      Appellant timely filed a pro se notice of appeal on April 13, 2022. The

PCRA court did not order Appellant to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b); however, the court

filed its Rule 1925(a) Opinion on April 13, 2022.

      In his brief, Appellant presents the following Statement of the Questions

Involved:




                                     -2-
J-S31041-22


              Did the learned PCRA court commit an abuse of discretion
       by holding that appellant's PCRA petition was not timely filed
       because he presented evidence establishing that as an imprisoned
       individual he had no way to discover the newly discovered
       information and he filed his initial petition within 365 days of
       learning of the new exculpatory information?

            Did the PCRA court commit an abuse of discretion by
       denying [A]ppellant’s claim that his newly discovered evidence did
       not warrant a new trial?

             Did the PCRA court commit an abuse of discretion by finding
       that [A]ppellant’s Brady[2] claim did not warrant a new trial?

             Did PCRA court committed an abuse of discretion when it
       failed to grant relief on [A]ppellant’s layered ineffectiveness
       claim?

             Should the PCRA court have granted appellant an
       evidentiary hearing based upon initial PCRA counsel’s
       ineffectiveness of counsel?


Brief for Appellant at 3.

       “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal

error.” Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation

omitted). Where the record supports the PCRA court’s findings of fact, they

are binding on this Court. Commonwealth v. Watkins, 108 A.3d 692, 701

(Pa. 2014). We review the PCRA court’s legal conclusions de novo. Id.




____________________________________________


2   See Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S31041-22


      All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies. 42 Pa.C.S.A. § 9545(b)(1). “The PCRA's time

restrictions are jurisdictional in nature. Thus, if a PCRA petition is untimely,

neither   this    Court   nor     the     [PCRA]      court    has   jurisdiction     over

the petition. Without jurisdiction, we simply do not have the legal authority

to address the substantive claims.” Commonwealth v. (Frank) Chester,

895 A.2d 520, 522 (Pa. 2006) (internal citations and quotation marks omitted)

(overruled on other grounds by Commonwealth v. Small, 238 A.3d 1267

(Pa. 2020)).

      Because timeliness is separate and distinct from the merits of

Appellant’s      underlying     claims,    we      first   determine     whether       the

instant PCRA petition was timely filed. Commonwealth v. Stokes, 959 A.2d

306, 310 (Pa. 2008).          As stated previously, our Supreme Court denied

allowance of a direct appeal on September 20, 1994.                  Thus, Appellant’s

judgment of sentence became final on December 19, 1994, upon expiration

of the ninety (90) days to file a petition for writ of certiorari in the U.S.

Supreme Court. See U.S.Sup.Ct.R. 13. Appellant filed the instant petition on

December 20, 2019, twenty-five (25) later; therefore, it is patently

untimely. See 42 Pa.C.S.A. § 9545(b)(1). As such, Appellant bore the burden

of pleading and proving the applicability of one of the three statutorily

enumerated       timeliness   exceptions     to    establish    jurisdiction   over    his


                                          -4-
J-S31041-22


claims. Commonwealth v. Smallwood, 155 A.3d 1054, 1060 (Pa.Super.

2017).

      To invoke an exception, a petitioner must allege and prove, within

the petition itself, one of the following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). If a petition is untimely and no exception

has been pled or proven, “the petition must be dismissed without a

hearing.” Commonwealth v. Perrin, 947 A.2d 1284, 1285 (Pa. Super.

2008).

      In his first two issues presented on appeal, Appellant purports to invoke

the newly discovered fact exception to the PCRA’s timeliness requirement

under § 9545(b)(1)(ii). Pursuant to this provision, a petitioner must establish

that the facts upon which the claim was predicated were unknown and could

not have been ascertained by the exercise of due diligence. Commonwealth

v. Cox, 146 A.3d 221, 227 (Pa. 2016). Under the first prong, the focus “is on

the newly discovered facts, not on a newly discovered or newly willing


                                       -5-
J-S31041-22


source for previously known facts.” Commonwealth v. Lopez, 249 A.3d

993, 999 (Pa. 2021) (citation, quotation, and footnote omitted; emphasis in

original). Discovering “yet another conduit for the same claim” does not

“transform [the] latest source” into a “new fact” for purposes of the timeliness

exception. Commonwealth           v.   Johnston,     42     A.3d    1120,   1127-1128

(Pa.Super. 2012), citing Commonwealth v. Abu-Jamal, 941 A.2d 1263 (Pa.

2008).

      Regarding the second prong of the newly discovered fact analysis, due

diligence “requires neither perfect vigilance nor punctilious care, but rather it

requires reasonable efforts by a petitioner, based on the particular

circumstances, to uncover facts that may support a claim for collateral

relief.” Commonwealth       v.    Smith,    194      A.3d    126,    134    (Pa.Super.

2018), appeal denied, 208 A.3d 64 (2019) (citation and quotation omitted).

A petitioner fails to establish due diligence where the current claim is

predicated on the same facts that formed the basis of prior post-

conviction petitions for collateral relief in federal or state court. See Lopez,

249 A.3d at 999-1000; Cox, 146 A.3d at 230 (rejecting petitioner’s claim

where his “initial attempt to obtain the ballistics evidence was made in his

first PCRA petition, in connection with his claim that trial counsel was

ineffective     for     failing        to     seek        independent         ballistics

testing”); Commonwealth v. Maxwell, 232 A.3d 739, 746 (Pa.Super. 2020)




                                        -6-
J-S31041-22


(en banc) (rejecting claim where petitioner raised claims on a similar factual

basis in three prior post-conviction filings within federal and state court).

      Upon review, we conclude, as did the PCRA court, that Appellant has

failed herein to demonstrate that his claim fell within the newly discovered

fact exception because he has not satisfied either of the two prongs necessary

to sustain his burden.

      Initially, Appellant posits his codefendants committed perjury during his

trial at the direction of the Commonwealth due to the prosecutor’s failure to

disclose that they had entered into plea deals in exchange for their testimony.

However, Appellant has failed to show that the underlying facts supporting his

claim were unknown to him. To the contrary, it was disclosed to him at trial

that Appellant’s codefendants would testify against Appellant in return for

negotiated sentences of twenty (20) to forty (40) years in prison after pleading

guilty to robbery and conspiracy to commit third-degree murder.             N.T.,

12/15/92, at 103.        In fact, Appellant argued on direct appeal that his

convictions were against the weight of the evidence by insisting his co-

conspirators’ testimony was not credible in light of their plea deals. As this

Court explained:

      [Appellant] seeks a new trial on the basis that the verdict is
      against the weight of the evidence because Roane, Nicholson and
      Smith received concessions that were “so beneficial” in exchange
      for their testimony against him that they conformed their
      testimony to meet the expectations of the Commonwealth.

                                     ***


                                      -7-
J-S31041-22


             In the present case, Roane testified that after [Appellant]
      demanded and received the money from the attendant at
      gunpoint, [Appellant] shot him in the head. N.T., 12/15/92, at 46.
      Nicholson testified that [Appellant] stated, “I made that pussy get
      down on his knees, and I busted him.” Id. at 101. In exchange
      for their testimony, Roane and Nicholson received a negotiated
      sentence of 20 to 40 years, after pleading guilty to robbery and
      conspiracy to commit third degree murder. Id. at 103. Steven
      Smith testified that [Appellant] admitted to him that he,
      [Appellant], robbed the gas station and shot the attendant. N.T.,
      12/16/92, at 24-25. In exchange for Smith's testimony, the
      Commonwealth promised not to request that he receive the
      mandatory minimum sentence in an unrelated robbery charge,
      but if convicted the court was free to impose whatever sentence
      it wished. Id. at 32-33. These concessions do not appear to be
      “so beneficial” that the witnesses would feel compelled to conform
      their testimony to meet the expectations of the Commonwealth.

Commonwealth v. Holmes, No. 3479 Philadelphia 1993, unpublished

memorandum at 2-4. (Pa.Super. filed April 28, 1994).

      Also, in its Opinion filed in response to Appellant’s post-verdict motions,

the trial court stated the following:

      [Appellant’s] specific argument that the evidence is not
      sufficient because two of the witnesses were accomplices who
      were permitted to plead guilty has no merit. Defense counsel had
      the opportunity and did cross-examine both witnesses thoroughly
      as to their “deals” with the Commonwealth and any bias they
      might have as a result.       Furthermore, the Commonwealth
      presented a third witness, Steven Smith, who testified that
      [Appellant[] bragged to him that he had done the killing at the
      Sunoco Station on the night in question.

Trial Court Opinion, filed 10/26/93, at 2 (emphasis added).

      Furthermore, in when considering the merits of Appellant’s first PCRA

petition, this Court observed:

      The record reflects that Appellant’s trial strategy was to show
      that the Commonwealth’s witnesses, Nicholson and Roane, were

                                        -8-
J-S31041-22


        inherently untrustworthy because they had testified against
        Appellant in exchange for deals which permitted them to plead
        guilty to lesser crimes and, thus, avoid being subject to the death
        penalty.

Commonwealth v. Holmes, 171 EDA 1999, unpublished memorandum at 7.

(Pa.Super. filed June 30, 2000).

        Therefore, Appellant has failed to demonstrate that there were any new

“facts” that would overcome the PCRA time-bar.

        Additionally, Appellant failed to show that he acted with due diligence in

bringing this claim.    Despite his bald assertions that he learned about the

alleged prosecutorial misconduct in 2019, the record reflects that Appellant

was aware of the plea agreements at the time of his trial. Even if this were

not the case, Appellant asserts he had a friend request the guilty plea

colloquies of his codefendants in March or April of 2019. Brief for Appellant at

9-10.     Significantly, Appellant never explains why he waited over twenty

years to make this inquiry. Thus, he cannot prove that this information could

not have been ascertained previously with due diligence.

        In his third claim Appellant asserts he is entitled to relief in light of

Brady, supra, because the prosecutor did not inform him of his codefendant’s

plea deals and used “perjured” and “coerced” testimony at trial.         Brief for

Appellant at 25-26.       Appellant alleges he did not learn of this alleged

prosecutorial misconduct until June 28, 2019. Specifically, Appellant argues

he “presented credible alibi evidence and as noted, the [C]ommonwealth

witnesses consisted of the actual perpetrators of felony murder whom [sic]

                                       -9-
J-S31041-22


implicated [Appellant] based upon hidden favors afforded them by ADA Judith

Rubino.”   Brief for Appellant at 26. In this regard, Appellant implicates the

governmental interference exception to the PCRA time bar.

      The governmental interference exception, § 9545(b)(1)(i), requires a

petitioner to plead and prove: (1) the failure to raise the claim previously was

the result of interference by government officials and (2) the information upon

which the petitioner relies could not have been obtained earlier with the

exercise of due diligence. Commonwealth v. Williams, 105 A.3d 1234, 1240

(Pa. 2014) ( citing Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa.

2008)).

      It is well-settled that a prosecutor has the obligation under Brady to

disclose all favorable evidence that is material to an accused’s guilt or

punishment. See Commonwealth v. Bagnall, 235 A.3d 1075, 1085 (Pa.

2020). To establish a Brady violation, a PCRA petitioner has the burden of

proving that: “(1) the evidence at issue was favorable to the accused, either

because it is exculpatory or because it impeaches; (2) the prosecution has

suppressed the evidence, either willfully or inadvertently; and (3) the evidence

was material, meaning that prejudice must have ensued.” Id. at 1086

(citation omitted). Materiality requires the petitioner to show that the

favorable evidence “could reasonably be taken to put the whole case in such

a different light as to undermine confidence in the verdict.” Commonwealth




                                     - 10 -
J-S31041-22


v. Natividad, 200 A.3d 11, 26 (Pa. 2019) (citation and quotation marks

omitted).

        The assessment of materiality under Brady extends to the petitioner’s

ability to investigate alternate defense theories and formulate and present

trial   defenses,   including   evidence      affecting   the    credibility   of   a

witness. See Commonwealth          v.      Ly,    980     A.2d     61,    76    (Pa.

2009); Commonwealth v. Green, 640 A.2d 1242, 1245 (Pa. 1994). To be

entitled to a new trial based on the Commonwealth's failure to disclose

information relating to a witness’s credibility, the petitioner must demonstrate

that the reliability of the witness may well be determinative of his guilt or

innocence. See Commonwealth v. Simpson, 66 A.3d 253, 266 (Pa. 2013).

        Appellant’s assertion is based upon information the Commonwealth

disclosed during trial; therefore, he cannot satisfy the elements necessary to

prove a Brady violation. Bagnall, supra. Instead, Appellant essentially asks

this Court to reweigh the evidence and reach a different result. This we cannot

do. The trial court, sitting as the finder of fact, chose to believe the evidence

presented by the Commonwealth and the logical inferences derived therefrom,

as was its right. It was within the province of the trial judge as factfinder to

resolve all issues of credibility, resolve any conflicts in evidence, make

reasonable inferences from the evidence, believe all, none, or some of the

evidence, and ultimately adjudge Appellant guilty. See Commonwealth v.

Small, 741 A.2d 666, 672 (Pa. 1999).


                                     - 11 -
J-S31041-22


      Appellant’s final two issues raise claims of ineffective assistance of prior

counsel in an attempt to satisfy the newly discovered fact exception to the

PCRA time bar.       However, our courts expressly have rejected attempts to

utilize ineffective assistance of counsel claims as a means of escaping the

jurisdictional     time        requirements    for     filing    a     PCRA    petition.

See, e.g., Commonwealth v. Gamboa-Taylor, 753 A.2d 785 (Pa. 2000)

(claim   of      ineffective     assistance   of     counsel    does    not   save   an

otherwise untimely petition for review on the merits).

      In the instant PCRA petition, Appellant rehashes arguments he

presented to no avail on direct appeal and in his first PCRA petition. Thus,

any attempt to couch these claims in terms of ineffective assistance of counsel

must fail. In light of the foregoing, we find Appellant has failed to satisfactorily

invoke 42 Pa.C.S.A. § 9545(b)(1)(ii) in this regard as well.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                          - 12 -